Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27th, 2022 has been entered.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed January 27th, 2022, have been fully considered and are addressed below. Applicant has amended claims 1, 8, and 9. 
Regarding the prior art of Smelcer1 (US Publication No. 20110146594), Applicant notes that it is essential to use a large amount of insulating material for sealing the ignition rod and that when using the required insulating material according to the adoption of a cylindrical burner of Smelcer1, the insulating material is cracked and causes problems such as blocking the combustion gas passage of the heat exchanger. Applicant further explains that the flat plate-shaped burner also has a water-cooled cooling means and an air-cooled cooling means that prevent degradation of seals due to heat exposure which solves the problem of thermal damage. 
Examiner rebuts that the specification notes a flat plate-shaped burner but the Figures provided by Applicant do not; however, the Figures do represent a generally flat plate-shaped burner. Nevertheless, Smelcer1 does teach a flat-shaped burner and Examiner agrees with Applicant that Smelcer1 does not teach the sealing means cooled by both the air-cooled and water-cooled cooling means.
Regarding the prior art of Smelcer2 (US Patent No. 9097436), Applicant notes that the prior art teaches an ignition rod assembly that extends vertically and passes through one side of the burner while Applicant’s invention passes through one side portion of the mix chamber to one side of the flat plate-shaped burned and then extends across an upper portion of the combustion chamber toward a lower side of the flat plate-shaped burner. Examiner interprets the difference to be represented in Applicant’s Figure 8, which shows the firing rod coming through the upper housing, through a flange of the burner, bending at an obtuse angle, and then extending to be further toward the center of the burner. 
Additionally, Applicant notes Smelcer2 does not teach the sealing means configured with the air-cooled and water-cooled cooling means. Examiner agrees but notes that the prior art of Kahlke was used to rectify the deficiency.
Regarding the prior art of Kahlke (US Patent No. 6129545), Applicant notes that the prior art does not teach all of the sealing means. Examiner finds argument persuasive in the context of the entirety of the amended claim because although Kahlke does teach very similar seal placement that would yield predictable results, Kahlke does not teach one seal protecting the others located in the specific position claimed and then protecting said seal with an air-cooled and a water-cooled cooling means.
Regarding the prior art of Tramontini (US Patent No. 2990877), Applicant remarks that Tramontini does not teach the sealing means for the sealing the gap as claimed. Examiner agrees and notes that Kahlke was used in the preceding rejections to address the sealing means.
Regarding the prior art of Dalhuisen (US Patent No. 5338184), Applicant remarks that Dalhuisen teaches a significantly different water-cooled cooling means than what is presented in the specification and claimed. Examiner does not find the argument persuasive. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 8 has Korean symbols. Please update drawing by translating the symbols to English. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: 
“air-cooled cooling means and a water-cooled cooling means configured to prevent damage caused by degradation of the sealing means by blocking transfer of combustion heat generated in the combustion chamber to a sealing means” in claim 1.
“sealing means is disposed between the upper portion of the one side portion of the mix chamber and the firing rod coupling plate and between the upper portion of the one side portion of the mix chamber and the flame sensing rod coupling plate” in claim 4.
“the air-cooled cooling means allows the mix chamber flange and the burner flange to be cooled by mixed gas introduced into the mixing space” in claim 8.
“the water-cooled cooling means is disposed to allow an upper tube plate flange, which is formed at an upper end of the upper tube plate that comes in contact with the heat medium of the water tank, to come in surface contact with the burner flange so that the burner flange is cooled” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant provides sufficient structure in specification and Figures 5 (sealing means) and 8 (water-cooled and air-cooled cooling means), which carries through to dependent claims 4, 8, and 9:
Also, unlike the conventional cylindrical burner, the flat plate-shaped burner 130 is provided across the entire area of the mixing space S, and thus gas and air introduced into the flat plate-shaped burner 130 are supplied to an edge portion of the flat plate-shaped burner 130, i.e., a position in the vicinity of positions where the sealing means 160, 170, and 180 are provided. Therefore, air-cooled cooling of the sealing means 160, 170, and 180 may be performed by the gas and air, and a combustion area may be expanded to decrease a load per unit area so that emission of pollutants such as CO and NOx is reduced and combustion performance is improved. (Page 28 lines 3 to 10)

Hereinafter, configurations and actions of cooling means for blocking transfer of combustion heat to the sealing means and dissipating heat will be described with reference to FIGS. 7 and 8. The cooling means is a configuration for blocking transfer of heat to the sealing means configured to prevent leakage of combustion heat generated in the combustion chamber C through a gap between the mix chamber 100 and the firing rod assembly 140. The cooling means may include an air-cooled cooling means and a water-cooled cooling means.
As described above, at the one side portion of the mix chamber 100, the mix chamber flange 111 and the burner flange 133 are provided to come in contact and seal the mixing space S, the firing rod assembly 140 is assembled to pass through the mix chamber flange 111 and the burner flange 133, and the air-cooled cooling means may cause the mix chamber flange 111 and the burner flange 133 to be cooled by convection using the mixed gas introduced into the mixing space S.
Meanwhile, the heat exchanger 200 may be configured as a smoke tube heat exchanger and include the outer shell 210, the upper tube plate 220 configured to form a bottom surface of the combustion chamber C and an upper surface of the heat exchanger 200, the plurality of tubes 230 along which combustion gas flows and which have an upper end portion configured to pass through and be coupled to a tube insertion hole 221a formed in the upper tube plate 220, and the water tank B disposed inside the outer shell 210 outside the tubes 230 so as to accommodate a heat medium. The heat medium may be heating water or hot water used for heating or heating water.
The water-cooled cooling means may be provided so that an upper tube plate flange 223, which comes in contact with a heat medium of the heat exchanger 200 disposed below the combustion chamber C, comes in surface contact with the burner flange 133. The water-cooled cooling means may cause the burner flange 133 and the sealing means 160, 170, and 180 to be cooled by conduction from the heat medium stored in the water tank B.
(Page 30 line 19 to page 31 line 24)
The sealing means include a first sealing member 160 provided at a portion where the mix chamber flange 111 and the burner flange 133 come in contact and configured to prevent leakage of the mixed gas, which is introduced into the mixing space S, to the outside. The first sealing member 160 may be formed of a heat- resistant graphite material. Also, the sealing means include the second sealing member 170 provided between the mix chamber flange 111 and the firing rod coupling plate 143 and configured to prevent leakage of exhaust gas, which is generated in the combustion chamber C, to the outside and the third sealing member 180 provided between the mix chamber flange 111 and the flame sensing rod coupling plate 144 and configured to prevent leakage of the exhaust gas generated in the combustion chamber C to the outside. The second sealing member 170 and the third sealing member 180 may be formed of a rubber material. The second sealing member 170 and the third sealing member 180 are separately manufactured using separate components and assembled so that deformation of the rubber material due to a high temperature is minimized.
(Page 29 line 17 to page 30 line 6)
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 10, “wherein a round portion configured to provide support against a water pressure of the heat medium stored in the water tank is formed at an upper portion of the upper tube plate.”
Applicant provides sufficient structure in specification (Page 32 lines 15 to 22) and Figure 9, item 224.
Claim 13, “mixture regulating part configured to open and close flow paths of the air and gas that pass through the pre-mixing chamber and regulate a supply flow rate of the mixture.”
The corresponding structure of the “mixture regulating part” in the Applicant’s as-filed Specification is at least identified on page 50, lines 5-11; and identified as at least number 600 in the drawings, Figure 35.
Claim 15, “a first gas distributing member configured to distribute and supply gas from a first gas supply hole to a throat portion of the first path…” and “a second gas distributing member configured to distribute and supply gas supplied from a second gas supply hole to a throat portion of the second path…”
The corresponding structure of the “first gas distributing member” and the “second gas distributing member" in the Applicant’s as-filed Specification is at least identified on page 40, line 20 to page 50, line 4; and identified as at least numbers 550 and 560 in Figs. 34A to 38.
Claim 16, “a first opening/closing member configured to open and close a flow path of air passing through the second path and a second opening/closing member configured to open and close a flow path of gas that is connected to the second path;”
The corresponding structure of the “first opening/closing member” in the Applicant’s as-filed Specification is at least identified on page 50, line 5 to page 51, line 3; and identified as number 640 and the individual elements that make it up, as a whole, in the figures.
The corresponding structure of the “second opening/closing member” in the Applicant’s as-filed Specification is at least identified on page 51, line 4 to line 21; and identified as number 650 and the individual elements that make it up, as a whole, in the figures.
Claim 18, “a first sharp edge portion configured to protrude toward the second opening/closing member and a first bottom portion recessed in the opposite direction are alternately formed in the circumferential direction on the body of the first opening/closing member.”
Applicant provides sufficient structure in specification (Page 50 line 20 to page 51 line 3) and Figure 32, item 642a.
Claim 19, “a guide member configured to guide the body of the second opening/closing member to reciprocate.”
The corresponding structure of the “guide member” in the Applicant’s as-filed Specification is at least identified on page 51, line 17 to line 21; and identified as number 653 in the drawings.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the three instances of the “the tube” recited in lines 12, 14, and 17 render the claim indefinite, since line 8 recites “an upper tube plate” and line 9 recites “a plurality of tubes.” It’s not entirely clear if “the tube” is a reference to the “an upper tube plate” or one tube, of the “a plurality of tubes.” For the purpose of substantive examination, the latter interpretation will be taken. Claim 1 should be amended to clarify this ambiguity.
	Additionally regarding claim 1, “A sealing means” in the last line of claim 1 renders the claim indefinite, since line 21 already recites “a sealing means.” It’s not entirely clear if the instance of “a sealing means” recited in the last line is a reference the one introduced in line 21, or another separate sealing means. For the purpose of substantive examination, the former interpretation will be taken. Claim 1 should be amended to clarify this ambiguity. 
Dependent claims 2 to 20 are also rejected for virtue of dependence from claim 1.

Allowable Subject Matter
Claims 1, 3-5, and 8-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find motivation to combine all of the prior art in view of the arguments presented. Although Examiner was able to find the prior art used in the previous Office Action and more specifically Kahlke that teaches sealing means similar to those presented in the specification and claimed, Examiner does not find it obvious for a person having ordinary skill in the art to add such sealing means in the specific arrangement presented in Figure 8 and claimed. It is generally known in the art to preheat combustion air and to add seals anywhere there may be connections that could leak to yield predictable results; however, Applicant’s argument of Kahlke is persuasive as noted above in the context of the entire claim and therefore Examiner finds no reason to reject the claim as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Subsequently, dependent claims 3-5, and 8-20 would also be allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762